DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the selecting unit” recited in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification appears to provide structural support and algorithms (fig. 12, see, steps 201-S203-showing the selection based on RACH response, fig. 19, selection unit 105 in the UE, page 11 to page 51) for implementing the claim function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ERICSSON (WO 2015/147717 A1, IDS).

Regarding claim 11 (New), Ericsson  discloses a user equipment  (fig. 1, wireless device 110 which communicates and receives signals from network node 115/fig. 6, wireless device/UE 110) comprising: a selection unit (see, the wireless device which performs random access to a network node based on set of downlink beam specific reference signals and selecting based on the preferred BRS, RACH resource (i.e., time/frequency resource), page 25, line 15-31-the UE selects RACH response resource) to be used for transmitting a RACH attempt to the network node, page 12, line 1 to page 13, line 13, page 14, line 1- 25+, page 18, line 14 to page 20, line 4) configured to select a specific synchronization signal based on received power of a plurality of synchronization signals (see, determined received signal power for each BRS of the downlink beam-specific reference signals, the BRS can be beamformed synchronization signals, page 13, line 14-132, fig. 8, page 13, to page 15, line 5) associated with a plurality of identifiers (see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+), and determine a resource corresponding to the specific synchronization signal (see, the UE select a RACH resource to be used for transmission in relation to the BRS, page 25, line 1-31+); and a transmission unit (fig. 1 to fig.; 3, fig. 6, the UE/wireless device does comprise a transmitter and a receiver by virtue of transmitting a random access attempt to the network node, page 18, line 14 to page 20, line 4 ) configured to transmit a preamble to a base station using the resource (see, preamble transmission to the network node using the RACH resource), wherein a plurality of identifiers of synchronization signals (page 7, line 15 to page 8, line 3, page 24, line 20 to page 25, line 8+-describes set of BRSs, the BSRs can be beamforming signals, see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+),  are associated with one resource for transmitting a preamble (see, each BRS is associated with a groups of PRACH preambles, page 16, line 16 to page 17, line 4), or one identifier of a synchronization signal (see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, page 7, line 23 to page 8, line 4)l is associated with a plurality of resources for transmitting a preamble (see, time/frequency resource/PRACH resources from a subset of the set of all preambles/PRACH resource as one of multiple resources, page 12, line 1-13, page 14, line 1 to page 15, line 5, page 16, line 12-23).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON (WO 2015/147717 A1, IDS) in view of Lee et al (US 2016/0353440 A1).

Regarding claim 12 (New), Ericsson ‘717 discloses the user equipment (fig. 1, wireless device 110 which communicates and receives signals from network node 115/fig. 6, wireless device/UE 110, page 30, line 1-20, page 31, line 1-25) further comprising a reception unit (fig. 9, UE/wireless device 110 which comprises transceiver 910 coupled to the processor 920 and memory 930, page 18, line 14 to page 20, line 4) configured to receive a response for the preamble (fig. 4, fig. 6, shows the UE/wireless device 110 receiving of Random access response 404 from the network node based on RACH preamble 402, fig. 8, wireless device receives RACH response based on preambles, page 18, line 14 to page 20, line 4), but fails to explicitly teach:  wherein an RNTI that is used for CRC masking of the response is associated with an identifier of the specific synchronization signal.
However, Lee ‘440 from a similar field of endeavor (see, the UE that send RACH preamble based on selected PRACH resources (i.e., time/frequency), section 0085, 0087, 0089,  noted; the UE receiving primary and secondary signals in a subframe, section 0078, see, power ramping by the WTRU based on RAR, section 0091, 0115, 0124) discloses: wherein an RNTI that is used for CRC masking (see, CRC is scrambling with SI- RNTI for SIB transmission section 0379, noted: the PSS and SSS signals may be transmitted in MIB/SIB or in subframe/coverage enhancement section 0078, 0190-0191, 0193, 0388 ) of the response (see, RACH response , section 0091-0092) is associated with an identifier (see, synchronization signals convey identify of the cell, section 0078) of the specific synchronization signal (see, the UE detects of primary and secondary signals/uses the number of PSS and  SSS signals to make to RACH CE determination, section 0078, 0190, noted: there are multiple CEs).
In view of the above, it would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the adaptation for coverage enhancement, where the WTRU selects a PRACH resource to transmit PARCH preambles corresponding to PRACH configuration power control parameters as taught Lee’440 into the method and wireless system of Ericsson.  The motivation would have been to provide better channel estimation (section 0003).
Ericsson ‘717 discloses the UE receives unique primary and secondary synchronization signals (page 3, line 23 to page 4, line 5)  and receiving of RACH response which includes TC-RNTI (page 4, line 24 to page 5, line 12) but fails to explicitly teach:


Regarding claim 13 (New), the user equipment as claimed in claim 12, wherein, after a preamble s transmitted using a resource corresponding to a first synchronization signal, when a second synchronization signal same as the first synchronization signal is selected, the transmission unit transmits a next preamble by increasing transmission power by power ramping.
	Regarding claim 14 (New), the user equipment, wherein, after a preamble is transmitted using a resource corresponding to a first synchronization signal, when a second synchronization signal same as the first synchronization signal is selected, the transmission unit transmits a next preamble by increasing transmission power by power ramping.
However, Lee ‘440 from a similar field of endeavor (see, the UE that send RACH preamble based on selected PRACH resources (i.e., time/frequency), section 0085, 0087, 0089,  noted; the UE receiving primary and secondary signals in a subframe, section 0078, see, power ramping by the WTRU based on RAR, section 0091, 0115, 0124) discloses:

Regarding claim 13 (New), the user equipment as claimed in claim 12, wherein, after a preamble s transmitted using a resource (see, the UE that send RACH preamble based on selected PRACH resources (i.e., time/frequency), section 0085, 0087, 0089),   corresponding to a first synchronization signal (see, the UE detects of primary and secondary signals/uses the number of PSS and  SSS signals to make to RACH determination, section 0078, 0191), when a second synchronization signal same as the first synchronization signal is selected (noted: the PSS and SSS are used by the WTRU for RACH CE determination, section 0191, section 0201-0204-power ramping increments that are related to  coverage enhancements  associated with PRACH preambles), the fig. 1, WTRU 102 which includes a transceiver 120/ coupled to the transmit/receiving element 122, section 0030-0040)  transmits a next preamble by increasing transmission power by power ramping (see, power ramping for the transmission of PRACH preamble by the WTRU, section 0178, 0182, 0185-0186).
In view of the above, it would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the adaptation for coverage enhancement, where the WTRU selects a PRACH resource to transmit PARCH preambles corresponding to PRACH configuration power control parameters as taught Lee’440 into the method and wireless system of Ericsson.  The motivation would have been to provide better channel estimation (section 0003).

	Regarding claim 14 (New), the user equipment, wherein, after a preamble is transmitted using a resource corresponding to a first synchronization signal (see, the UE that send RACH preamble based on selected PRACH resources (i.e., time/frequency), section 0085, 0087, 0089), when a second synchronization signal same as the first synchronization signal is selected (noted: the PSS and SSS are used by the WTRU for RACH CE determination, section 0191, section 0201-0204-power ramping increments that are related to  coverage enhancements  associated with PRACH preambles), the transmission unit (fig. 1, WTRU 102 which includes a transceiver 120/ coupled to the transmit/receiving element 122, section 0030-0040) transmits a next preamble by increasing transmission power by power ramping (see, the WTRU applying the power ramping parameters for the PRACH transmissions, and increasing power ramping value for each PRACH/RACH preambles section 0197-0201)., section 0205-0206) .
In view of the above, it would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the .

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Shen et al (US 2012/0188897 A1) discloses a terminal RACH method and system, in which the terminal calculates transmit power based on synchronization signal (see, Abstract, 0030, 0085).
	INGALE et al (US 2018/0359790 A1) discloses a UE that selects RACH preamble associat3ed with PRACH opportunity power ramping step-size, incrementing the power ramping, the preamble is related to primary and secondary signals, section 0044, 0069).

	NIU et al (US 2017/0181134 A1) discloses measuring of signal strength, power of the received  of the primary and secondary signals (PSS, SSS) section 0030, 0046, 0058, 0064, 0068, 0080, 0084) in PRACH procedure.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473